EXHIBIT 10.3

SUPERVALU INC.

2007 STOCK PLAN

RESTORATION STOCK OPTION AGREEMENT

This Restoration Stock Option Agreement is made and entered into as of the grant
date indicated below (the “Grant Date”), by and between SUPERVALU INC. (the
“Company”) and the individual whose name appears below (“Optionee”).

The Company has established the 2007 Stock Plan (the “Plan”), under which
certain key employees of the Company and its Affiliates may be granted stock
options (each a “Restoration Option”) to purchase shares of the Company’s common
stock, par value $1.00 per share (each a “Share”), in consideration for
tendering Shares in payment for the exercise price and withholding tax, if
applicable, due on the exercise of certain stock options previously granted by
the Company to the Optionee. Optionee has tendered Shares in payment of the
exercise price and withholding tax, if applicable, of such a stock option and
has been granted a Restoration Option to purchase additional shares of common
stock of the Company as follows:

In consideration of the foregoing, the Company and Optionee hereby agree as
follows:

1. Grant. The Company hereby grants Optionee, subject to Optionee’s acceptance
hereof, the right and option to purchase the number of Shares indicated below at
the exercise price per Share indicated below (the “Exercise Price”), effective
as of the Grant Date. The Restoration Option has been designated as a
non-qualified stock option (“NQ”) for tax purposes, the consequences of which
are set forth in the prospectus that describes the Plan. Except as otherwise
provided in the accompanying Restoration Stock Option Terms and Conditions
attached hereto (the “Terms and Conditions”), (i) the Restoration Option is
immediately exercisable, with respect to all of the Shares subject thereto, as
of the Grant Date and (ii) the Restoration Option will expire on the expiration
date indicated below (the “Expiration Date”).

2. Acceptance of Restoration Option and Terms and Conditions. The Restoration
Option is subject to and governed by the Terms and Conditions attached hereto,
which are incorporated herein and made a part hereof, and the terms and
provisions of the Plan. To accept the Restoration Option, Optionee must sign and
return a copy of this Restoration Stock Option Agreement to the Company or this
Restoration Stock Option Agreement must be delivered and accepted through an
electronic medium in accordance with procedures established by the Company. By
doing so, Optionee acknowledges receipt of the accompanying Terms and Conditions
and the Plan, and represents that Optionee has read and understands same and
agrees to be bound by the accompanying Terms and Conditions and the terms and
provisions of the Plan. In the event that any provision of this Restoration
Stock Option Agreement or the accompanying Terms and Conditions is inconsistent
with the terms and provisions of the Plan, the terms and provisions of the Plan
shall govern. Any question of administration or interpretation arising under
this Restoration Stock Option Agreement or the accompanying Terms and Conditions
shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

 

Grant

No.

  

Grant

Date

  

Number of

Shares

  

Type of

Option

  

Exercise

Price

  

Expiration

Date

              

 

SUPERVALU INC.     OPTIONEE: By:  

 

   

 

  Burt M. Fealing     Name   Vice President, Corporate Secretary     Address  
and Chief Securities Counsel     City, State, Zip



--------------------------------------------------------------------------------

SUPERVALU INC.

2007 STOCK PLAN

RESTORATION STOCK OPTION TERMS AND CONDITIONS

(OFFICERS AS ELECTED BY THE BOARD OF DIRECTORS)

These Restoration Stock Option Terms and Conditions (“Terms and Conditions”)
apply to the Restoration Option granted under the 2007 Stock Plan (the “Plan),
pursuant to the Restoration Stock Option Agreement to which this document is
attached. Capitalized terms that are used in this document, but are not defined,
shall have the meanings ascribed to them in the Plan or the accompanying
Restoration Stock Option Agreement.

1. Vesting and Exercisability. The Restoration Option shall vest as follows:

 

  a) As of the Grant Date, one hundred percent (100%) of the Restoration Option
shall immediately vest, provided you have signed and returned the accompanying
Restoration Stock Option Agreement or the accompanying Restoration Stock Option
Agreement has been delivered and accepted through an electronic medium in
accordance with procedures established by SUPERVALU INC. (the “Company) .

 

  b) The Restoration Option may be exercised at any time, or from time to time,
as to any or all full Shares.

 

  c) The term of the Restoration Option shall expire at the close of business on
the Expiration Date or such shorter period as is provided for herein.

2. Manner of Exercise. Except as provided in Section 8 below, you cannot
exercise the Restoration Option unless at the time of exercise you are an
employee of the Company or an Affiliate. Prior to your death, only you may
exercise the Restoration Option. You may exercise the Restoration Option as
follows:

 

  a) By delivering a “Notice of Exercise of Restoration Stock Option” to the
Company at its principal office, attention: Corporate Secretary, stating the
number of Shares being purchased and accompanied by payment of the full purchase
price for such Shares (determined by multiplying the Exercise Price by the
number of Shares to be purchased). Note: In the event the Restoration Option is
exercised by any person other than you pursuant to any of the provisions of
Section 8 below, the Notice must be accompanied by appropriate proof of such
person’s right to exercise the Restoration Option; or

 

  b) By entering an order to exercise the Restoration Option using E*TRADE’s
website.

3. Method of Payment. The full purchase price for the Shares to be purchased
upon exercise of the Restoration Option must be paid as follows:

 

  a) By delivering directly to the Company, cash or its equivalent payable to
the Company;

 

  b) By delivering indirectly to the Company, cash or its equivalent payable to
the Company through E*TRADE’s website; or

 

  c) By delivering directly to the Company Shares having a Fair Market Value as
of the exercise date equal to the purchase price (commonly known as a “Stock
Swap”); or

 

  d) By delivering directly to the Company the full purchase price in a
combination of cash and Shares.

You shall represent and warrant in writing that you are the owner of the Shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions. To the extent that you possess Shares in certificated form, you
shall duly endorse in blank all certificates delivered to the Company.

4. Delivery of Shares. You shall not have any of the rights of a stockholder
with respect to any Shares subject to the Restoration Option until such Shares
are purchased by you upon exercise of the Restoration Option. Such Shares shall
then be issued and delivered to you by the Company as follows:

 

2



--------------------------------------------------------------------------------

  a) In the form of a stock certificate registered in your name or your name and
the name of another adult person (21 years of age or older) as joint tenants,
and mailed to your address; or

 

  b) In “book entry” form, that is, registered with the Company’s stock transfer
agent, in your name or your name and the name of another adult person (21 years
of age or older) as joint tenants, and sent by electronic delivery to your
brokerage account.

The Company will not deliver any fractional Share but will pay, in lieu thereof,
the Fair Market Value of such fractional Share.

5. Withholding Taxes. You are responsible for the payment of any federal, state,
local or other taxes that are required to be withheld by the Company upon
exercise of the Restoration Option and you must promptly remit such taxes to the
Company. You may elect to remit these taxes by:

 

  a) Delivering directly to the Company, cash or its equivalent payable to the
Company;

 

  b) Delivering indirectly to the Company, cash or its equivalent payable to the
Company through E*TRADE’s website;

 

  c) Having the Company withhold a portion of the Shares to be issued upon
exercise of the Restoration Option having a Fair Market Value as of the exercise
date equal to the amount of federal and state income tax required to be withheld
upon such exercise (commonly referred to as a “Tax Swap” or “Stock for Tax”); or

 

  d) Delivering directly to the Company, Shares, other than the Shares issuable
upon exercise of the Restoration Option, having a Fair Market Value as of the
exercise date equal to such taxes. Note: In addition to delivering Shares to
satisfy required tax withholding obligations, you may also elect to deliver
additional Shares to the Company, other than the Shares issuable upon exercise
of the Restoration Option, having a Fair Market Value equal to the amount of any
additional federal or state income taxes imposed on you in connection with the
exercise of the Restoration Option.

You shall represent and warrant in writing that you are the owner of the Shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions. To the extent that you possess Shares in certificated form, you
shall duly endorse in blank all certificates delivered to the Company.

6. Change of Control. The term “Change of Control”, means any of the following
events:

 

  a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (a), the following share acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company or
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

  b) The consummation of any merger or other business combination of the
Company, the sale or lease of all or substantially all the Company’s assets or
any combination of the foregoing transactions (each a “Transaction”) other than
a Transaction immediately following which the stockholders of the Company and
any trustee or fiduciary of any Company employee benefit plan immediately prior
to the Transaction own at least sixty percent (60%) of the voting power,
directly or indirectly, of (A) the surviving corporation in any such merger or
other business combination, (B) the purchaser or lessee of the Company’s assets,
or (C) both the surviving corporation and the purchaser or lessee in the event
of any combination of Transactions; or

 

  c)

Within any 24-month period, the persons who were directors immediately before
the beginning of such period (the “Incumbent Directors”) shall cease (for any
reason other than death) to constitute at least a majority of the Board of

 

3



--------------------------------------------------------------------------------

 

Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest); or.

 

  d) Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

7. Transferability. Unless otherwise determined by the Committee, the
Restoration Option shall not be transferable other than by will or the laws of
descent and distribution. More particularly, the Restoration Option may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Restoration Option contrary to these provisions, or the
levy of an execution, attachment or similar process upon the Restoration Option,
shall be void.

You may designate a beneficiary or beneficiaries to exercise your rights with
respect to the Restoration Option upon your death. In the absence of any such
designation, benefits remaining unpaid at your death shall be paid to your
estate.

8. Effect of Termination of Employment. Following the termination of your
employment with the Company or an Affiliate for any of the reasons set forth
below, your right to exercise the Restoration Option, as well as that of your
beneficiary or beneficiaries, shall be as follows:

 

  a) Voluntary or Involuntary. If your employment is terminated voluntarily or
involuntarily for any reason other than retirement, death or permanent
disability, you may exercise the Restoration Option prior to its Expiration
Date, at any time within a period of up to two (2) years after such termination
of employment, to the full extent of the Shares covered by the Restoration
Option that were not previously purchased. However, the Committee may, in its
sole and absolute discretion, except in the case of the termination of your
employment following the occurrence of a Change of Control as defined in
Section 6 above, during a period of seventy-five (75) days after such
termination of employment and following ten (10) days’ written notice to you,
reduce the period of time during which the Restoration Option may be exercised
to any period of time designated by the Committee, provided such period is not
less than ninety (90) days following termination of your employment.

 

  b) Retirement. You shall be deemed to have retired, solely for purposes of the
accompanying Restoration Stock Option Agreement, in the event that your
employment terminates for any reason other than death or disability and you are
at least 55 years of age.

 

  (i) If you retire and you have completed ten (10) or more years of service
with the Company or an Affiliate, you may exercise the Restoration Option at any
time prior to its Expiration Date, to the full extent of the Shares covered by
the Restoration Option that were not previously purchased.

 

  (ii) If you retire and you have completed less than ten (10) years of service
with the Company or an Affiliate, you may exercise the Restoration Option prior
to its Expiration Date, at any time within a period of up to two (2) years after
the date of your retirement, to the full extent of the Shares covered by the
Restoration Option that were not previously purchased.

 

  c) Death Prior to Age 55. If your death occurs before you attain the age of
fifty-five (55), while you are employed by the Company or an Affiliate, or
within three (3) months after the termination of your employment, the
Restoration Option may be exercised prior to its Expiration Date, by your
beneficiary(ies), or a legatee(s) under your last will, or your personal
representative(s) or the distributee(s) of your estate, to the full extent of
the Shares covered by the Restoration Option that were not previously purchased:

 

4



--------------------------------------------------------------------------------

  (i) At any time within a period of up to two (2) years after your death if
such occurs while you are employed, or

 

  (ii) At any time within a period of up to two (2) years following the
termination of your employment if your death occurs within three (3) months of
your termination of employment.

 

  d) Death After Age 55. If your death occurs after you attain the age of
fifty-five (55), while you are employed by the Company or an Affiliate, or
within three (3) months after the termination of your employment, the
Restoration Option may be exercised prior to its Expiration Date, by your
beneficiary(ies), or a legatee(s) under your last will, or your personal
representative(s) or the distributee(s) of your estate, to the full extent of
the Shares covered by the Restoration Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of up to two (2) years
after the date of your death if such occurs while you are employed, or within a
period of up to two (2) years after the date of termination of your employment.

 

  e) Disability Prior to Age 55. If your employment terminates before you attain
the age of fifty-five (55), as a result of a permanent disability, the
Restoration Option may be exercised prior to its Expiration Date, by you or by
your personal representative(s), at any time within a period of up to two
(2) years after your employment terminates due to such permanent disability, to
the full extent of the Shares covered by the Restoration Option that were not
previously purchased.

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  f) Disability After Age 55. In the event your employment terminates as a
result of a permanent disability after you attain the age of fifty-five (55),
the Restoration Option may be exercised prior to its Expiration Date, by you or
by your personal representative(s), to the full extent of the Shares covered by
the Restoration Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of two (2) years after
your employment terminates due to such permanent disability.

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  g) Change in Duties/Leave of Absence. The Restoration Option shall not be
affected by any change of your duties or position or by a temporary leave of
absence approved by the Company, so long as you continue to be an employee of
the Company or of an Affiliate.

9. Repurchase Rights. If you exercise the Restoration Option within six
(6) months prior to or three (3) months after the date your employment with the
Company or an Affiliate is terminated for cause, or if you breach any of the
covenants contained in Section 10 below, the Company shall have the right and
option to repurchase from you, that number of Shares which is equal to the
number you purchased upon such exercise(s) within such time periods, and you
agree to sell such Shares to the Company.

 

5



--------------------------------------------------------------------------------

The Company may exercise its repurchase rights by depositing in the United
States mail a written notice addressed to you at the latest mailing address for
you on the records of the Company (i) within thirty (30) days following the
termination of your employment for the repurchase of Shares purchased prior to
such termination, or (ii) within thirty (30) days after any exercise of the
Restoration Option for the repurchase of Shares purchased after your termination
of employment. Within thirty (30) days after the mailing of such notice, you
shall deliver to the Company the number of Shares the Company has elected to
repurchase and the Company shall pay to you in cash, as the repurchase price for
such Shares upon their delivery, an amount which shall be equal to the purchase
price paid by you for the Shares. If you have disposed of the Shares, then in
lieu of delivering an equivalent number of Shares to the Company, you must pay
to the Company the amount of gain realized by you from the disposition of the
Shares exclusive of any taxes due and payable or commissions or fees arising
from such disposition.

If the Company exercises its repurchase option prior to the actual issuance and
delivery to you of any Shares pursuant to the exercise of the Restoration
Option, no Shares need be issued or delivered. In lieu thereof, the Company
shall return to you the purchase price you tendered upon the exercise of the
Restoration Option to the extent that it was actually received from you by the
Company.

Following the occurrence of a Change of Control as defined in Section 6 above,
the Company shall have no right to exercise the repurchase rights set forth in
this Section.

10. Employee Covenants. In consideration of benefits described elsewhere in
these Terms and Conditions and the accompanying Restoration Stock Option
Agreement, and in recognition of the fact that, as a result of your employment
with the Company or any of its Affiliates, you have had or will have access to
and gain knowledge of highly confidential or proprietary information or trade
secrets pertaining to the Company or its Affiliates, as well as the customers,
suppliers, joint ventures, licensors, licensees, distributors, or other persons
and entities with whom the Company or any of its Affiliates does business
(“Confidential Information”), which the Company or its Affiliates have expended
time, resources, and money to obtain or develop and which have significant value
to the Company and its Affiliates, you agree for the benefit of the Company and
its Affiliates, and as a material condition to your receipt of benefits
described elsewhere in these Terms and Conditions and the accompanying
Restoration Stock Option Agreement, as follows:

 

  a) Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one or more of its Affiliates. In recognition of the foregoing, you
will not at any time during employment or following termination of employment
for any reason, disclose, use or otherwise make available to any third party,
any Confidential Information relating to the Company’s or any Affiliate’s
business, products, services, customers, vendors, or suppliers; trade secrets,
data, specifications, developments, inventions, and research activity; marketing
and sales strategies, information, and techniques; long and short term plans;
existing and prospective client, vendor, supplier, and employee lists, contacts,
and information; financial, personnel, and information system information and
applications; and any other information concerning the business of the Company
or its Affiliates which is not disclosed to the general public or known in the
industry, except for disclosure necessary in the course of your duties or with
the express written consent of the Company. All Confidential Information,
including all copies, notes regarding, and replications of such Confidential
Information will remain the sole property of the Company or its Affiliate, as
applicable, and must be returned to the Company or such Affiliate immediately
upon termination of your employment.

 

  b)

Return of Property. Upon termination of employment with the Company or any of
its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software, and all other property of the Company or its Affiliates and all copies
of such property in your possession. You

 

6



--------------------------------------------------------------------------------

 

acknowledge and agree that all such materials are the sole property of the
Company or its Affiliates and that you will certify in writing to the Company at
the time of delivery, whether upon termination or otherwise, that you have
complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 10(a) includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of the their businesses depends
upon the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
your employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, you agree that
you will not, except on behalf of the Company or its Affiliates, or with the
Company’s express written consent, solicit, approach, contact or attempt to
solicit, approach, or contact, either directly or indirectly, on your own behalf
or on behalf of any other person or entity, any existing or prospective
customers, vendors, or suppliers of the Company or its Affiliates with whom you
had contact or about whom you gained Confidential Information during your
employment with the Company or its Affiliates for the purpose of obtaining
business or engaging in any commercial relationship that would be competitive
with the “Business of the Company” (as defined below in Section 10(e)(i)) or
cause such customer, supplier, or vendor to materially change or terminate its
business or commercial relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 10(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical, or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner, or in any other
capacity, a business competitive with the Business of the Company. This
Section 10(e) shall not apply in the event of a Change in Control as described
in Section 6 above.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly-traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g)

Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 10 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective, or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the

 

7



--------------------------------------------------------------------------------

 

Company or any such Affiliate posting a bond or, if a court requires a bond to
be posted, with a bond of no greater than $500 in principal amount. In the event
that injunctive relief or damages are awarded to Company or any of its
Affiliates for any breach by you of this Section 10, you further agree that the
Company or such Affiliate shall be entitled to recover its costs and attorneys’
fees necessary to obtain such recovery. In addition, you agree that upon your
breach of any covenant in this Section, the Restoration Option, and any other
unexercised options issued under the Plan or any other stock option plans of the
Company will immediately terminate and the Company shall have the right to
exercise any and all of the rights described above including the provisions
articulated in Section 9.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term, or provision of these Terms and
Conditions should be held to be unenforceable, invalid, or illegal under any
applicable law or rule, the offending term or provision shall be applied to the
fullest extent enforceable, valid, or lawful under such law or rule, or, if that
is not possible, the offending term or provision shall be struck and the
remaining provisions of these Terms and Conditions shall not be affected or
impaired in any way.

11. Arbitration. You and the Company agree that any controversy, claim, or
dispute arising out of or relating to the accompanying Restoration Stock Option
Agreement or the breach of any of these Terms and Conditions, or arising out of
or relating to your employment relationship with the Company or any of its
Affiliates, or the termination of such relationship, shall be resolved by
binding arbitration before a neutral arbitrator under rules set forth in the
Federal Arbitration Act, except for claims by the Company relating to your
breach of any of the employee covenants set forth in Section 10 above. By way of
example only, claims subject to the agreement to arbitrate include claims
litigated under federal, state and local statutory or common law, such as the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, including the Civil Rights Act of 1994, the Americans with
Disabilities Act, the law of contract and the law of tort. You and the Company
agree that such claims may be brought in an appropriate administrative forum,
but at the point at which you or the Company seek a judicial forum to resolve
the matter, the agreement for binding arbitration becomes effective, and you and
the Company hereby knowingly and voluntarily waive any right to have any such
dispute tried and adjudicated by a judge or jury. The foregoing not to the
contrary, the Company may seek to enforce the employee covenants set forth in
Section 10 above, in any court of competent jurisdiction. The agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of your Restoration Option or your employment relationship with the
Company or any of its Affiliates. You and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you,
the Company or any of its Affiliates had the matter been heard in court. All
expenses of the arbitration, including the required travel and other expenses of
the arbitrator and any witnesses, and the costs relating to any proof produced
at the direction of the arbitrator, shall be borne equally by you and the
Company unless otherwise mutually agreed or unless the arbitrator directs
otherwise in the award. The arbitrator’s compensation shall be borne equally by
you and the Company unless otherwise mutually agreed or unless the law provides
otherwise.

12. Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares covered by the Restoration Option such
that an adjustment is necessary in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under these
Terms and Conditions and the accompanying Restoration Stock Option Agreement,
then the Committee administering the Plan shall, in such manner as it may deem
equitable, adjust any or all of the number and type of Shares (or other
securities or other property) covered by the Restoration Option and the Exercise
Price of the Restoration Option.

13. Severability. In the event that any portion of these Terms and Conditions
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity and enforceability of the remainder of these Terms and Conditions.

 

8



--------------------------------------------------------------------------------

14. No Right to Employment. Nothing in these Terms and Conditions or the
accompanying Restoration Stock Option Agreement or the Plan shall be construed
as giving you the right to be retained as an employee of the Company. In
addition, the Company may at any time dismiss you from employment, free from any
liability or any claim under these Terms and Conditions or the accompanying
Restoration Stock Option Agreement, unless otherwise expressly provided in these
Terms and Conditions or the accompanying Restoration Stock Option Agreement.

15. Reservation of Shares. The Company shall at all times during the term of the
Restoration Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of these Terms and Conditions and the
accompanying Restoration Stock Option Agreement.

16. Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

17. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the accompanying Restoration Stock Option Agreement solely as
a convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of these Terms
and Conditions or the accompanying Restoration Stock Option Agreement or any
provision hereof or thereof.

18. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware, will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the accompanying Restoration Stock
Option Agreement.

19. Notices. You should send all written notices regarding the Restoration
Option or the Plan to the Company at the following address:

SUPERVALU INC.

P.O. Box 990

Minneapolis, MN 55440

Attn.: Corporate Secretary

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9